DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites:
47.  The filtration device according to claim 44, wherein the contiguous inner section of the filter has a rounded portion surrounded by a pair of planar portions when bent into the bent position.  Emphasis added.

Claim 47 is indefinite because “the bent position” lacks antecedent basis.  Rather, claim 44 describes “a first bent position.”  For the purpose of examination, claim 47 is interpreted to read:
47.  The filtration device according to claim 44, wherein the contiguous inner section of the filter has a rounded portion surrounded by a pair of planar portions when bent into the first bent position.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claim 44, 4, 21, 22, 24, 31, 32, 36–42 and 45–48 are rejected under 35 U.S.C. 103 as being unpatentable over Bushey, US 2006/0060522 (“Bushey”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bushey in view of McDonald, US 2008/0053890 (“McDonald”).
Independent claim 44 describes a filtration device.  The device comprises a filter assembly including a frame and a filter.  The frame holds an outer peripheral portion of the filter to form an exposed contiguous inner section of the filter.  The inner section has a single, contiguous outer periphery.  The filter assembly is bendable between a flat position wherein the filter lies in a plane and various bent positions wherein the filter is 
The device also comprises a support structure that holds the frame in such a manner that the frame, and with it the inner section of the filter, is bent into a first bent position by the support structure itself.  The support structure holds the frame in such a manner that a fluid containing a filtration target is free to pass through the entire inner section, but is not free to pass through the outer peripheral portion of the filter.
The device further comprises a fluid supply, that supplies the fluid containing the filtration target to the exposed inner section of the filter, while the frame is held in the first bent potion by the support structure.  The inner section is not supported so that it is free to bend beyond the first bent position in a flow direction of the fluid as it passes through the inner section of the filter.
Note that the claimed “first bent position” does not require very much bending, because claim 31 indicates that the first bent position is at least two times an average particle diameter of the filtration target. 
Bushey discloses a flexible strainer 10.  Bushey Fig. 1, [0028].  The strainer 10 itself corresponds to the “filter assembly.”  The strainer 10 comprises a frame, which is the solid, outer material that surrounds the apertures 34.  Id. at Fig. 1, [0032].  The strainer 10 also comprises a filter, which is the inner material containing the apertures 34.  Id.  The frame holds an outer peripheral portion of the filter to form an exposed contiguous inner section of the filter, which is the exposed inner section of the strainer 10 comprising the apertures 34.  Id.  This inner section has a single contiguous outer periphery, as seen in Fig. 1.  The strainer 10 is bendable between a flat position, where Id. at [0028].  The frame fully surrounds and encloses the inner section when the filter assembly is in the flat position, as seen in Fig. 1.
During operation, a user holds the strainer 10 by openings 26a, 28a, 30a and 32a, positioned around the periphery of the strainer 10.  Bushey Fig. 1, [0033].  The user’s hands correspond to the “support structure.”  By grasping the openings, the user’s hands are able to bend the frame and the inner section of the filter, into a bent position (corresponding to the “first bent position”).  Id.  The strainer 10 can be used to prepare food for a meal.  Id.  Therefore, it would have been obvious for the user to hold the strainer 10 in the bent position, while another person empties a pot containing pasta and water into the strainer 10, to separate the pasta from the water.  In this way, the user’s hands would hold the frame in such a manner that fluid (the water) containing a filtration target (the pasta) is free to pass through the entire exposed inner section of the filter, but is not free to pass through the solid, outer peripheral portion of the filter.  
The pot, containing the pasta and water, corresponds to the “fluid supply.”  The inner section of the strainer 10 is not supported by the user’s hands, because the openings 26a, 28a, 30a, 32a are located on the outer periphery of the strainer 10.  Therefore, the interior of the strainer 10 is free to bend beyond the first bent position in the direction that the water flows through the strainer 10. 

    PNG
    media_image1.png
    936
    708
    media_image1.png
    Greyscale

Claim 4 requires for the device of claim 4, the support structure holds the frame in such a manner that the filter is bent in the flow direction of the fluid.
In Bushey, when the user’s hands grips the openings 26a, 28a, 30a, 32a, so that the strainer is bent 10 in the first bent position, the interior of the strainer 10 would be bent in the direction of the water, because the strainer 10 would take a cup-like shape.
Claim 6 requires for the device of claim 44, the filtration target is a biological product and the filter is a metal film having a plurality of through holes.  The metal film is adapted to separate the biological product from the fluid.
Note that the “filtration target” is not a positively recited element of the claim.  Therefore, the limitations describing the filtration target fail to patentably distinguish over the prior art.  See 
In Bushey, the filtration target is pasta, which is a biological product.  The filter comprises a plurality of holes (apertures 34).  Bushey Fig. 1, [0032].  The filter is adapted to separate the filtration target from the fluid, because the strainer is useful for separating water from food.  Id. at [0033].
The strainer 10 is manufactured from a pliable material.  Bushey [0028].  The reference, however, fails to disclose that the strainer 10 comprises a metal film, as required by the claim.  However, McDonald discloses a strainer, that can be used to strain foods, that is manufactured from metal.  McDonald [0039].  Metal is a pliable material.  It would have been obvious to manufacture Bushey’s strainer 10 from metal, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.
Claim 21 requires for the device of claim 44, the exposed contiguous inner section of the filter has first and second opposed major unsupported surfaces.
The top and bottom of the interior filter area of Bushey’s strainer 10, corresponds to the “first and second opposed unsupported surfaces.”
Claim 22 requires for the device of claim 44, the exposed contiguous inner section of the filter has a curved portion when the frame is in the first bent position.
The inner section of the strainer 10 has a cured portion when the frame is in the first bent position, as seen, for instance, in Fig. 2.  Bushey Fig. 2, [0031].
Claim 24 requires for the device of claim 44, the exposed contiguous inner section of the filter is round when the filter assembly is in the flat position.
Bushey teaches this feature, because a round, inner section of the strainer 10, can correspond to the “inner section” as seen in the annotated figure below:

    PNG
    media_image2.png
    853
    1147
    media_image2.png
    Greyscale

Additionally, it would have been obvious to modify Bushey’s strainer 10 so that it is round, because this would merely represent changing the shape of the device, with no significant change in function.  See MPEP 2144.04(IV)(B).
Claim 31 requires for the device of claim 44, the amount that the filter is bent when it is in the first bent position is at least two times an average particle diameter of the filtration target.
It would have been obvious for the strainer 10 to be bent at least two times the average diameter of the pasta being strained, depending on the force that the user applies to the openings 26a, 28a, 30a, 32a when bending the strainer 10.
Claim 32 requires for the device of claim 44, the amount of the filtration target that can be captured on the exposed contiguous inner section of the filter is greater than or equal to the total volume of the filtration target.
In Bushey, it would have been obvious for the strainer 10 to be able to capture more pasta than the total volume of pasta in the pot, depending on the amount of pasta in the pot.
Claim 36 requires for the device of claim 44, the support structure bends the filter assembly at an angle and the support structure is adjustable so to allow the angle that the filter assembly is bent to be adjusted.
It would have been obvious for the user’s hands to bend the strainer 10 at an angle, depending on the way in which the user desires the strainer 10 to be bent.  This angled configuration is seen in Fig. 2.  The user’s hands can be adjusted to allow the angle that the strainer 10 is bent to be adjusted, depending on the position of the hands.
Claim 37 requires for the device of claim 44, the fluid is a liquid.
The fluid is not a positively recited structural element of the device.  Therefore, the limitation of claim 37 fails to patentably distinguish over the prior art.  See MPEP 2115.
However, Bushey’s fluid is water, which is a liquid.
Claim 38 requires for the device of claim 44, the outer periphery if of the filter is circular in shape.
It would have been obvious to modify Bushey’s strainer 10 so that it is circular, because this would merely represent changing the shape of the device, with no significant change in function.  See 
Claim 39 requires for the device of claim 44, the fluid supply supplies the fluid to the entire inner section of the filter.
This limitation fails to patentably distinguish over the prior art because it describes the manner in which the device is intended to be used, rather than its structure.  See MPEP 2114(II).
However, it also would have been obvious for the pasta and water to be provided to the entire interior section of the strainer 10, depending on the amount of pasta poured onto the strainer.
Claims 40 and 41 require for the device of claim 44, the inner section of the filter is ovoid or circular in shape when the filter assembly lies in the flat position.
In Bushey, an ovoid or circular portion of the interior of the strainer 10 can correspond to the “inner section” as seen in the annotated figures below.

    PNG
    media_image3.png
    868
    1148
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    843
    1135
    media_image4.png
    Greyscale

Additionally, it would have been obvious to change the shape of the strainer 10 to be ovoid or circular, because this would merely involve changing the shape of the device, with no significant change in function.  See MPEP 2144.04(IV)(B).
Claim 42 requires for the device of claim 44, the filter assembly includes a single filter.
Bushey’s strainer 10 comprises a single portion that corresponds to the “filter” as seen in Fig. 1.
Claim 45 requires for the device of claim 44, the amount that the inner section of the filter is bent by the fluid passing therethrough is smaller than the amount that the inner section of the filter is bent by the support structure.
The limitations of this claim fail to patentably distinguish over the prior art, because they describe the manner of operating the device, rather than its structure.  See MPEP 2114(II).
However, it would have been obvious for the amount that the strainer 10 is bent by the pasta/water flowing therethrough to be smaller than the amount that the strainer 
Claim 46 requires for the device of claim 44, the support structure does not contact the exposed contiguous inner section of the filter.
In Bushey, the user’s hands can avoid contact of the interior of the strainer 10, because the openings 26a, 28a, 30a, 32a, that are gripped by the user, are on the outer periphery of the strainer 10.  Bushey Fig. 1, [0033].
Claim 47 requires for the device of claim 44, the contiguous inner section of the filter has a rounded portion surrounded by a pair of planar portions when bent into the first bent position.
In Bushey, the inner section of the filter has a rounded portion surrounded by a pair of planar portions, because a circle and a pair of squares can be drawn, in the interior of the strainer 10.
However, as seen in Fig.1, the strainer 10 is structured to have four outer sections (each containing its own opening 26a, 28a, 30a, 32a), surrounding a middle section.  It would have been obvious to change the shape of the strainer 10, so that the middle section is round, because this would merely involve changing the shape of the device, without a significant change in function.  See MPEP 2144.04(IV)(B).  With this modification the inner section of the strainer 10 would have a rounded portion surrounded by four planar portions, when the strainer 10 is in the bent position.
Claim 48 
In Bushey, an inner peripheral portion of the solid outer perimeter of the strainer 10 defines the outer periphery of the inner section, as seen in Fig. 1.
Claim Rejections - 35 USC § 103
The claims are rejected as follows:
Claims 44, 4, 21, 22, 24, 31, 32, 36–42 and 45–48 are rejected under 35 U.S.C. 103 as being unpatentable over De La Torre, US 7,951,292 (“De La Torre”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over De La Torre in view of Austin, US 4,443,897 (“Austin”).
Independent claim 44 describes a filtration device.  The device comprises a filter assembly including a frame and a filter.  The frame holds an outer peripheral portion of the filter to form an exposed contiguous inner section of the filter.  The inner section has a single, contiguous outer periphery.  The filter assembly is bendable between a flat position wherein the filter lies in a plane and various bent positions wherein the filter is bent.  The frame fully surrounds and encloses the exposed contiguous inner section when the filter assembly is in the flat position.  
The device also comprises a support structure that holds the frame in such a manner that the frame, and with it the inner section of the filter, is bent into a first bent position by the support structure itself.  The support structure holds the frame in such a manner that a fluid containing a filtration target is free to pass through the entire inner section, but is not free to pass through the outer peripheral portion of the filter.
The device further comprises a fluid supply, that supplies the fluid containing the filtration target to the exposed inner section of the filter, while the frame is held in the first bent potion by the support structure.  The inner section is not supported so that it is 
Note that the claimed “first bent position” does not require very much bending, because claim 31 indicates that the first bent position is at least two times an average particle diameter of the filtration target. 
De La Torre disclsoes a filter device 100.  De La Torre Fig. 3, col. 1, lls. 61–67.  The filter device 100 corresponds to the “filter assembly.”  The filter device 100 comprises an elastic strap 320 (the “frame”) and a first sheet of filter material 110 (the “filter”).  Id. at Fig. 3, col. 1, lls. 61–67, col. 2, lls. 45–57.  The elastic strap 320 holds an outer peripheral portion of the filter material 110, to form an exposed contiguous inner section of the filter material 110, having a single contiguous outer periphery.  Id.  The filter device 100 comprises a flat position wherein the filter lies in a plane (seen in Fig. 3).  Additionally, it would have been obvious for the filter device 100 to be bendable between a variety of bent positions, because the filter sheet 110 is made of a flexible material, such as textile, while the elastic strap is bendable.  Id. at col. 2, lls. 23–51.  The bent positions could occur when the filter device 100 is being handled by a user.  Alternatively the bent positions could occur when the filter device 100 is placed on the sink 220.  Id.  The elastic strap 320 fully surrounds and encloses the inner section of the filter material 110 when the filter device 110 is in the flat position, as seen in Fig. 3.
The filter device can be handled by a user.  The hands of the user, therefore, can correspond to the “support structure” when the user grips the elastic strap 320.  Additionally, the elastic strap 320 is intended to attach the filter device 100 to the lip of the sink 210.  De La Torre Fig. 3, col. 2, lls. 45–51.  Therefore, the sink 210 can also Id.  In either situation, the user’s hands or the sink 210 hold the elastic strap 320 in such a manner that fluid containing a filtration target (either water provided to the sink 210 or air flowing through the filter material) is free to pass through the entire inner section of the filter sheet 110, but is not free to pass through the outer peripheral portion of the filter, due to the elastic strap 320.  Id.
Note that the filter device 100 could be in a “first bent position” even if the filter was bent to a very small degree.  This is because claim 31 indicates that the amount that the filter is bent in the first bent position is at least two times an average particle diameter of the filtration target.  In De La Torre, the filtration target is hair.  De La Torre col. 1, lls. 5–7.  Therefore, even if the user’s hands or the sink 210 barely bend the filter device 100, this bending would be sufficient to teach the limitations of the claim, because the diameter of hair is so small.
The device also comprises a fluid supply, which is the supply of water to the sink or the atmosphere that provides air that can pass through the filter device 100.  De La Torre col. 1, lls. 5–7.  This fluid supply supplies the fluid containing the filtration target to the exposed contiguous inner section of the filter sheet 110 while the elastic strap 320 is Id.  The exposed inner section of the filter sheet 110 is not supported by the hands of a user or the sink 210 so that it is free to bend beyond the first bent position in a flow direction of the fluid that passes through the filter sheet 110, as seen in Fig. 2.

    PNG
    media_image5.png
    823
    848
    media_image5.png
    Greyscale

Claim 4 requires for the device of claim 4, the support structure holds the frame in such a manner that the filter is bent in the flow direction of the fluid.
In De La Torre, the user’s hands could bend the filter device 100 in the direction of fluid flow, depending on the direction that the user decides to bend the filter.  Additionally, Fig. 2 illustrate the filter device 100 being bent toward the drain in the sink 210, when the filter 100 is installed in the sink 210.  De La Torre Fig. 2, col. 2, lls. 45–51.
Claim 6 
Note that the “filtration target” is not a positively recited element of the claim.  Therefore, the limitations describing the filtration target fail to patentably distinguish over the prior art.  See MPEP 2115.
However, in De La Torre, the filter device 100 is designed to remove debris, such as hair and food, before it can go down the sink.  De La Torre col. 1, lls. 5–7.  Food and hair are biological products.  The filter sheet 110 comprises a plurality of pores 120.  Id. at Fig. 3, col. 2, lls. 7–18.  
De La Torre differs from claim 6, because it fails to disclose that the filter sheet 110 comprises a metal film.
However, Austin discloses an anti-clogging sink device, comprising a screen material 28 manufactured from metal.  Austin Fig. 1, col. 4, lls. 17–30.  It would have been obvious to manufacture the filter sheet 110 from metal, because the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art.  See MPEP 2144.07.
Claim 21 requires for the device of claim 44, the exposed contiguous inner section of the filter has first and second opposed major unsupported surfaces.
The inner section of De La Torre’s filter sheet 110 comprises top and bottom opposed major, unsupported surfaces 111, 112.  De La Torre Fig. 3, col. 1, lls. 61–67.
Claim 22 requires for the device of claim 44, the exposed contiguous inner section of the filter has a curved portion when the frame is in the first bent position.
When De La Torre’s elastic strap 320 is bent, either by the user’s hands or by the sink 210, the inner section of the filter sheet 110 will have a curved portion in the first bent position, due to the fact that the filter device 100 is bent.
Claim 24 requires for the device of claim 44, the exposed contiguous inner section of the filter is round when the filter assembly is in the flat position.
In De La Torre, the inner section of the filter sheet is round in the flat position, as seen in Fig. 3.
Claim 31 requires for the device of claim 44, the amount that the filter is bent when it is in the first bent position is at least two times an average particle diameter of the filtration target.
It would have been obvious for the filter device 100 to be bent at least two times the average particle diameter of the hair that is being filtered, depending on the amount of bending caused by the user or the sink 210.
Claim 32 requires for the device of claim 44, the amount of the filtration target that can be captured on the exposed contiguous inner section of the filter is greater than or equal to the total volume of the filtration target.
In De La Torre, it would have been obvious for the filter device 100 to be able to capture more debris than the total volume of debris provided to the filter device 100, depending on the amount of debris supplied to the device.
Claim 36 requires for the device of claim 44, the support structure bends the filter assembly at an angle and the support structure is adjustable so to allow the angle that the filter assembly is bent to be adjusted.
It would have been obvious for the user’s hands to bend the filter device 100 at an angle, depending on the way that the user’s hands bend the device 100 during handling.  The user’s hands can be adjusted to allow the angle that the strainer 10 is bent to be adjusted, depending on the position of the hands.
Claim 37 requires for the device of claim 44, the fluid is a liquid.
The fluid is not a positively recited structural element of the device.  Therefore, the limitation of claim 37 fails to patentably distinguish over the prior art.  See MPEP 2115.
However, De La Torre’s device 100 is used to filter debris from water, to prevent it from going down the sink.  De La Torre col. 1, lls. 5–7.  Water is a liquid.
Claim 38 requires for the device of claim 44, the outer periphery if of the filter is circular in shape.
In De La Torre, the outer periphery of the filter sheet 110 is circular, as seen in Fig. 3.
Claim 39 requires for the device of claim 44, the fluid supply supplies the fluid to the entire inner section of the filter.
This limitation fails to patentably distinguish over the prior art because it describes the manner in which the device is intended to be used, rather than its structure.  See MPEP 2114(II).
However, it also would have been obvious for the source of water or air, to supply fluid to the entire inner section of the filter sheet 110, depending on the amount of fluid supplied to the filter device 100.
Claims 40 and 41 require for the device of claim 44, the inner section of the filter is ovoid or circular in shape when the filter assembly lies in the flat position.
In De La Torre, the inner section of the filter sheet 110 is circular, as seen in Fig. 3.  Additionally, it would have been obvious for the inner section of the filter sheet 110 to See MPEP 2144.04(IV)(B).
Claim 42 requires for the device of claim 44, the filter assembly includes a single filter.
In De La Torre, the filter device 100 can use a single filter sheet 110.  De La Torre col. 2, lls. 23–29.
Claim 45 requires for the device of claim 44, the amount that the inner section of the filter is bent by the fluid passing therethrough is smaller than the amount that the inner section of the filter is bent by the support structure.
In De La Torre, it would have been obvious for the amount that the inner section of the filter is bent by the fluid passing therethrough to be smaller than the amount that the inner section is bent by the support structure, depending on the force applied by the fluid, the user’s hands and/or the sink 210.
Claim 46 requires for the device of claim 44, the support structure does not contact the exposed contiguous inner section of the filter.
In De La Tore, the user’s hands and/or the sink 210 do not contact the inner section of the filter sheet 110, because the filter device 100 can be handled on the edges, and the elastic strap 320 contacts the lip of the sink 210.  De La Torre Fig. 3, col. 2, lls. 46–51.
Claim 47 
In De La Torre, the inner section of the filter has a rounded portion surrounded by a pair of planar portions, because a circle and a pair of squares can be drawn, in the interior of the filter sheet 110.
Claim 48 requires for the device of claim 44, an inner peripheral portion of the frame defines the single contiguous outer periphery of the exposed contiguous inner section of the filter.
In De La Torre, an inner peripheral portion of the elastic strap 320 defines the single contiguous outer periphery of the inner section of the filter sheet 110, as seen in Fig. 3.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776